Citation Nr: 1544407	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1945 to December 1947 and from September 1950 to March 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2014, the Veteran filed a claim of service connection for prostate cancer.  To date, the RO has not issued a rating decision addressing this claim; therefore, it is not currently within the Board's jurisdiction.  As such, the issue of entitlement to service connection for prostate cancer is referred to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2) (2015).  Finally, a 70 percent evaluation is only required if no single disability is rated as 60 percent disabling.  See generally VA Fast Letter 13-13 (June 17, 2013).  

The Veteran is service-connected for bilateral hearing loss, evaluated as 50 percent disabling; tinnitus and residuals of a fractured left second toe, each evaluated as 10 percent disabling; and residuals of a left hand laceration, evaluated as noncompensable.  His overall disability evaluation is 70 percent.  However, the Board notes hearing loss and tinnitus arise from the same etiology, e.g., acoustic trauma which, when combined under 38 C.F.R. § 4.25, would round to 60 percent, the Veteran is eligible to receive TDIU benefits.  See 38 C.F.R. § 4.16(a).

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Significantly, the Veteran submitted a May 2013 statement from a private audiologist opining that, in her opinion, his hearing loss and tinnitus have rendered him unemployable.  The statement notes the Veteran needs to avoid working in any environment in which there is noise or requires normal hearing or good speech understanding.  The Veteran's limitations would prevent verbal communication face-to-face as well as by telephone and would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  Ultimately, the private audiologist concluded that the Veteran's hearing loss and tinnitus would significantly impair his employability in any job assignment with or without adaptation.

Based on the May 2013 private audiological statement, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU throughout the appeal period, and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected bilateral hearing loss and tinnitus precludes him from performing the physical and mental acts required by employment.

In reaching this determination, the Board acknowledges the record contains two VA examinations, one of which explicitly finds that the Veteran's hearing loss and tinnitus would not preclude gainful employment.  However, a Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


